Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                  Dec 04 2013, 5:56 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

KAREN M. HEARD                                     GREGORY F. ZOELLER
Evansville, Indiana                                Attorney General of Indiana

                                                   KARL M. SCHARNBERG
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ARICK J. PAM,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 82A04-1302-CR-80
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                  APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                          The Honorable Kelli E. Fink, Magistrate
                             Cause No. 82C01-1209-FC-1138



                                        December 4, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Arick J. Pam (“Pam”) was found guilty by a jury of carrying a handgun without a

license,1 enhanced to a Class C felony because of a prior conviction.2 He now appeals his

conviction raising the following restated issues:

        I.        Whether evidence that Pam possessed the handgun was sufficient to
                  support his conviction; and

        II.       Whether the trial court violated Pam’s right to a speedy trial under
                  Indiana Criminal Rule 4(B) by failing to bring him to trial within
                  seventy days of his request.

        We affirm.

                            FACTS AND PROCEDURAL HISTORY

        In September 2012, Pam and his girlfriend, Lavarshiaya House (“House”), lived

together and were expecting a child.              On September 11, 2012, Pam drove House’s

motorized scooter to the Evansville gas station where House worked. Pam parked the

scooter outside the front door and went inside. When Pam walked out of the store soon

thereafter, police arrested him in connection with a warrant on another matter.3

        The police then focused their attention on the scooter. Detective Daniel Deeg

(“Detective Deeg”) of the Evansville Police Department, who was assisting in executing

the arrest warrant, questioned House about the scooter. House confirmed that she owned


        1
            See Ind. Code §§ 35-47-2-1, 35-47-2-23(c)(2).
        2
        Pam was previously convicted and sentenced in Vanderburgh Superior Court for carrying a
handgun without a license in September 2011. Appellant’s App. at 11.
        3
           No evidence was presented at trial that Pam’s arrest was made in connection with an existing
warrant. During a suppression hearing regarding whether the State could admit the handgun into evidence,
the trial court noted that the parties had reached a stipulation, the purpose of which was “to make sure that
the evidence that the defendant was arrested for an outstanding bench warrant does not come into the
evidence before the jury.” Tr. at 25.


                                                     2
the scooter, but that Pam had been the one riding it that day. House gave Detective Deeg

permission to search the scooter. When asked if there were narcotics or weapons in the

scooter, House stated that she was not aware of any. In the storage compartment under the

scooter seat, Detective Deeg found a men’s extra-large sweatshirt and, under that, a

handgun.

       That same afternoon, Officer Stacy Spalding (“Officer Spalding”) of the Evansville

Police Department conducted a videotaped interview with Pam. In that interview, Pam

admitted that he had driven House’s scooter to the gas station on the day in question, but

denied knowing that there was a gun in the storage compartment. Tr. at 64, 66. Saying,

“[m]y old lady got a gun,” Pam suggested that the gun found in the scooter belonged to

House. Id. at 65. Later in the interview, Pam admitted that he bought the gun the previous

night from a “dude named Trey.” Id. at 67, 71. He also said that he had bought the gun to

give to House. Id. at 71.

       On September 13, 2012, Pam was charged with carrying a handgun without a license

as a Class A misdemeanor, and the State filed an information enhancing the charge to a

Class C felony due to Pam’s previous conviction of carrying a handgun without a license.

Appellant’s App. at 11. During the initial hearing on September 17, 2012, Pam, acting pro

se, requested a speedy trial pursuant to Indiana Criminal Rule 4(B). One week later, public

defender William Nesmith (“Nesmith”) was appointed to represent Pam. The trial court

conducted a special hearing on September 28, 2012, at which Nesmith stated that he did

not have time to prepare for the trial within the speedy trial time frame; Pam, however,

renewed his request for a speedy trial. The trial court set the trial for December 19, 2012,

                                             3
more than seventy days later, and Nesmith did not object.

        In a December 18, 2012 hearing, Pam, represented by Nesmith, personally

reasserted his right to a speedy trial under both the instant cause number and under “cause

number 82C01-1209-FB-01122” (a case that is not before this court). Tr. at 134(1).4 Pam

also requested a continuance. The trial court noted that, because Pam was represented by

counsel, it could not entertain his motion. However, the trial court allowed the attorneys

for both parties to explain their view of whether the court was complying with speedy trial

rules and concluded, “Okay, I’m satisfied then that we’re proceeding under the speedy trial

rules.” Id. at 132(2).5

        At a second hearing on the same day, the State, over Pam’s objection, filed an

amended information that changed the language in the charging information from carrying

a handgun “in or upon defendant’s person without a license,” to carrying a handgun “in a

vehicle or upon defendant’s person” without being licensed to carry a handgun. Id. at 138;

Appellant’s App. at 10, 12. The trial court advised Pam that he would be granted a

continuance of trial due to the amendment, but Pam indicated that he did not want a

continuance; instead, he wanted to proceed to trial. Tr. at 142. Also during that hearing,

Nesmith made an oral motion to suppress the handgun found in the storage compartment

of the scooter. Id. at 141.


        4
           There is a mistake in the numbering of Volume II of the transcript. The pages are numbered 131,
132, 133, 134, and then back to 131, 132, 133, 134, etc. For clarity, a reference to the first set will be
followed by “(1)” and a reference to the second will be notated with “(2).” For example, Tr. at 134(1),
refers to the first of the two pages numbered 134. While Tr. at 132(2) refers to the second of the two pages
numbered 132.
        5
            See footnote 4.

                                                     4
       On December 19, 2012, just prior to the commencement of trial, the trial court

denied Pam’s motion to suppress. Id. at 31. Pam again raised the concern that his speedy

trial rights had been violated; the trial court, however, noted, “I don’t think his speedy trial

rights have been violated.” Id. at 35. At trial, Detective Deeg and Officer Spalding testified

for the State, and House testified for Pam. A jury found Pam guilty of carrying a handgun

without a license as a Class A misdemeanor.           Pam entered a plea of guilty to the

enhancement; this changed Pam’s conviction to carrying a handgun without a license as a

Class C felony. Appellant’s App. at 5. The trial court sentenced Pam to four years

executed. Id. at 28. Pam now appeals. Additional facts will be added where needed.

                             DISCUSSION AND DECISION

                                      I.     Sufficiency

       Pam contends that the State presented insufficient evidence that he was in

possession of a gun. When we review the sufficiency of the evidence to support a

conviction, we must consider only the probative evidence and reasonable inferences

supporting the verdict. Cox v. State, 937 N.E.2d 874, 879 (Ind. Ct. App. 2010) (citing

Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007)), trans. denied. “It is the fact-finder’s

role, not that of appellate courts, to assess witness credibility and weigh the evidence to

determine whether it is sufficient to support a conviction.” Drane, 867 N.E.2d at 146.

When confronted with conflicting evidence, we must consider it in a light most favorable

to the conviction. Id. We will affirm the conviction unless no reasonable fact-finder could

find the elements of the crime proven beyond a reasonable doubt. Id.

       In order to convict Pam under Indiana Code section 35-47-2-1, the State was

                                               5
required to prove beyond a reasonable doubt that Pam “carr [ied] a handgun in any vehicle

or on or about [his] body . . . without being licensed.” Ind. Code § 35-47-2-1(a). Pam

concedes that neither he nor House had a license to carry the handgun. Tr. at 117.

Additionally, Pam acknowledges that: (1) the handgun was found in the scooter; (2) House

owned the scooter; and (3) Pam was the last one to drive the scooter. Appellant’s Br. at 6.

Pam argues that there was insufficient evidence that he had either actual possession or

constructive possession of the gun. See Deshazier v. State, 877 N.E.2d 200, 204 (Ind. Ct.

App. 2007) (carrying handgun conviction requires proof that defendant had actual or

constructive possession of handgun), trans. denied.

      Pam did not have the gun on his person when he was arrested, therefore, the State

could only have proven that Pam had constructive possession of the handgun. See Gray v.

State, 957 N.E.2d 171, 174 (Ind. 2011) (person actually possesses contraband when he has

direct physical control over it). When proceeding on a theory of constructive possession,

the State must show that the defendant had “both the intent and capability to maintain

dominion and control over the [handgun].” Deshazier, 877 N.E.2d at 205 (citing Bradshaw

v. State, 818 N.E.2d 59, 62-63 (Ind. Ct. App. 2004)). Such a showing inherently involves

showing the defendant had knowledge of the handgun’s presence. See id. (citing Grim v.

State, 797 N.E.2d 825, 831 (Ind. Ct. App. 2003)).

      Pam urges this court to reverse his conviction based on the following evidence: (1)

House’s admission that she owned the scooter and drove it the night before the handgun

was found, Appellant’s Br. at 11 (citing Tr. at 38, 83-84); (2) House’s testimony that she

was the one who wrapped the handgun in the sweatshirt and placed it in the scooter without

                                            6
Pam’s knowledge, id. at 12 (citing Tr. at 84); and (3) that House never told Pam the location

of the gun. Id. (citing Tr. at 84). Pam claims that the State presented no evidence to

contradict House’s version of the events. We disagree.

       Here, the State introduced evidence that House owned the scooter and that Pam was

in exclusive possession of the scooter on the day in question. Tr. at 39, 64, 68. Detective

Deeg testified that, at the gas station, House claimed to have no knowledge of a weapon or

narcotics being inside the scooter and consented to Detective Deeg’s search of the scooter.

Id. at 39. While this was in direct conflict with House’s testimony at trial that she did not

give her consent to the search, the State put House’s credibility into question when it

introduced evidence of House’s potential bias arising from her relationship with Pam, i.e.,

House is Pam’s live-in girlfriend and is pregnant with his child. Id. at 93.

       Pam admitted that he bought the gun from a “dude named Trey,” id. at 69, the night

before police found it, and later, he said that he bought the gun for House. Id. at 71. House

said that Pam paid for the gun in advance, but since she did not want Pam to bring it to her,

she picked up the gun in Oakdale from a guy she did not know. Id. at 85. House testified

that after she purchased the handgun, she had Pam come to Oakdale to look at the gun’s

serial number. Id. at 91. Later, in response to a question from the jury about what House

meant when she said she was “going to get [the] serial number checked out,” House said

that she was planning to take the gun to the “Civic Center” or call the police “out to [her]

house to have them check it.” Id. at 95, 96.

       Detective Deeg found the handgun in the compartment under a sweatshirt that

House admitted belonged to Pam. Id. at 84. House, however, testified that she had been

                                               7
wearing the sweatshirt the night the gun was purchased and that she was the one who

wrapped the gun in the sweatshirt. Id. While House maintained that she bought the gun

for the protection of herself and her children, she also claimed that she placed the gun in

the storage compartment of the scooter. Id. at 90-91. Additionally, when asked when she

purchased the gun, House could not remember until prompted by her attorney. Id. at 84.

        The jury also heard House’s admission that, when she called the police station and

learned that Pam “was getting locked up” for carrying the handgun, House “did not tell

[the officer], by the way, that’s my gun and [Pam] didn’t know it was [in the scooter].”6

Id. at 94. Finally, the State pointed out to the jury that the gun, a large revolver, was much

too large of a gun for House who the State described as a “small woman,” to buy for her

personal protection. Id. at 115. In closing, the State reminded the jury about the difference

between direct evidence and circumstantial evidence.                  Id. at 110. Pointing out the

contradictions in the testimony, the State instructed the members of the jury to believe the

witness or witnesses they deem most worthy of credit and to disbelieve those least worthy

of credit. Id. at 129.

        Here, there was sufficient evidence for the jury to infer that Pam purchased the gun,

placed it with his sweatshirt in the storage compartment of the scooter, and was in

constructive possession of the handgun as he drove the scooter to the gas station. Pam’s

argument on appeal is essentially a request that we reassess the credibility of the witnesses



        6
          In closing, the prosecutor also stated, without objection, “[House] waited three months to tell
anyone that she put the gun in the storage compartment of the scooter or moped, she waited three months
to say that, she waited three months to tell you that in this courtroom, she waited three months to say, she
did that without [Pam’s] knowledge . . . .” Tr. at 114.

                                                     8
and reweigh the evidence. This we cannot do. See Joslyn v. State, 942 N.E.2d 809, 811

(Ind. 2011) (we do not reweigh evidence or judge credibility of witnesses).

                              II.      Criminal Rule 4(B) Discharge

        Pam also contends that his right to a speedy trial was violated because he was not

brought to trial within seventy days of making the request, as required by Indiana Criminal

Rule 4(B). “We have previously held that a defendant waives review of a speedy trial

request on appeal ‘if he does not make a motion for discharge or motion for dismissal prior

to trial.’” Parker v. State, 965 N.E.2d 50, 52 (Ind. Ct. App. 2012) (quoting Hampton v.

State, 754 N.E.2d 1037, 1039 (Ind. App. 2001), trans. denied), trans. denied. There is no

indication in the record before us that Pam moved for discharge or dismissal prior to trial.7

Therefore, his claim is waived.

        Waiver notwithstanding, we conclude that Pam’s right to a speedy trial was not

violated. Indiana Criminal Rule 4(B) provides, in relevant part as follows:

        If any defendant held in jail on an indictment or an affidavit shall move for
        an early trial, he shall be discharged if not brought to trial within seventy (70)
        calendar days from the date of such motion, except where a continuance
        within said period is had on his motion, or the delay is otherwise caused by
        his act, or where there was not sufficient time to try him during such seventy
        (70) calendar days because of the congestion of the court calendar. . . .

The purpose served by Criminal Rule 4(B) is to prevent a defendant from being detained

in jail for more than seventy days after requesting an early trial. Parker, 965 N.E.2d at 52

(citing Williams v. State, 631 N.E.2d 485, 486 (Ind. 1994)). Pam bases his argument on



        7
          In his brief, Pam contends that he moved for dismissal prior to trial. At the December 18, 2012
hearing, Pam did argue that his rights to a speedy trial had been violated; however, he did not specifically
request that he be discharged. Tr. at 134(1).

                                                     9
his pro se request for a speedy trial, made at the initial hearing on September 17, 2012.

Appellant’s App. at 7. However, on that date, the trial court also set a readiness conference

for October 17, 2012, a holding date for October 29, 2012, and an omnibus date for

November 30, 2012. Id. While the November 30, 2012 omnibus date fell seventy-four

days after Pam’s initial request for a speedy trial, Pam did not object.

       One week later, public defender Nesmith was appointed to represent Pam. On

September 28, 2012, the trial court conducted a special hearing during which Nesmith

stated that he did not have time to prepare for the trial within the speedy trial time frame;

Pam, however, renewed his request for a speedy trial. The trial court set the trial for

December 19, 2012, again a date outside the Criminal Rule 4(B) speedy trial seventy-day

window, and Nesmith did not object. The CCS also contains the following notation, which

was entered on October 2, 2012:

       STATE BY DPA C. COOLEY. DEFT, ARICK PAM, IN PERSON, IN
       CUSTODY AND BY COUNSEL, W. NESMITH. DEFT REQUEST
       BOND REDUCTION. STATE OBJECTS. COURT DENIES BOND
       REDUCTION. TRIAL DATE IS AFFIRMED.

Appellant’s App. at 6. The record before us contains no notation that Nesmith objected to

the trial date being affirmed for a date outside the seventy-day window.

       While acting pro se, on September 17, 2012, Pam requested a speedy trial.

Therefore, the seventieth day from the date of that motion was November 26, 2012. After

Nesmith was appointed, he told the court on September 28, 2012 that he could not be ready

for trial within the seventy-day window under Criminal Rule 4(B). Id. at 7. The trial court




                                             10
followed Nesmith’s timeline when it set the trial for December 19, 2012.8 Pam claims that

his counsel failed to take Pam’s rights into account and simply ignored Pam’s rights by

stating that counsel could not be ready for trial. Appellant’s Br. at 15. We have held that

with respect to seeking a speedy trial, a defendant speaks to the court through his counsel.

Underwood v. State, 722 N.E.2d 828, 832 (Ind. 2000). “To require the trial court to respond

to both defendant and counsel would effectively create a hybrid representation to which

defendant is not entitled.” Id. Thus, when Nesmith requested a trial date of December 19,

2012, he was speaking for Pam; that request effectively waived Pam’s request for a speedy

trial. The trial court did not violate Pam’s right to a speedy trial under Criminal Rule 4(B).9

        Affirmed.

ROBB, C.J., and RILEY, J., concur.




        8
            In explaining how the trial date was set, Nesmith, referring to the two pending charges stated as
follows:

        I was appointed to this in September and I made a rather lengthy statement that day in Mr.
        Pam’s presence that I could not prepare cases with D felonies and C felonies within the
        time frame of a speedy trial rights, which had been some time in the middle of November,
        and that day we set these cases both at the earliest date that I had open on the calendar for
        my trial schedule on days when I was sure I could try the case, not behind other cases, I
        heard from Mr. Pam last night that he’s not satisfied with that . . .

Id. at 132(2). The trial judge concluded, “Okay, I’m satisfied then that we’re proceeding under the speedy
trial rules.” Id.
        9
         Pam’s arrest was made in connection with a warrant on another charge. Additionally, Pam had a
pending probation revocation charge. While it is not pertinent to the resolution of the Criminal Rule 4(B)
discussion, we note that it is not clear from the record before us whether Pam was incarcerated in connection
with one, two, or all of these charges.


                                                      11